        Case 7:17-cv-00035-LMS Document 126 Filed 08/21/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    Falls,


                                    Plaintiff,
                     - against -                                    17CV35 (LMS)


    Campbell, et al.,                                               ORDER


                                    Defendants.




THE HONORABLE LISA MARGARET SMITH, U.S.M.J. 1
             In a letter dated May 1, 2020, counsel for Defendants notified the Court that

Defendant Lt. Penney had passed away on April 11, 2020. Docket # 121. The Court

thereafter directed counsel to find out the proper party to be substituted into the case for

Lt. Penney. During a telephonic conference held on August 6, 2020, Defendants' counsel

advised the Court and Plaintiff that Mrs. Penney is the proper party to be substituted into

the case. On August 11, 2020, the Court received a letter from Plaintiff requesting that

Mrs. Penney, on behalf of the Estate of Lt. Penney, be substituted into the case as a

defendant. Docket # 125.

             Pursuant to Rule 25 of the Federal Rules of Civil Procedure,

                If a party dies and the claim is not extinguished, the court may
                order substitution of the proper party. A motion for substitution
                may be made by any party or by the decedent's successor or


1
 The parties have consented to my exercise of jurisdiction over this matter pursuant to 28
U.S.C. § 636(c), Docket # 120.
     Case 7:17-cv-00035-LMS Document 126 Filed 08/21/20 Page 2 of 3




           representative. If the motion is not made within 90 days after
           service of a statement noting the death, the action by or against the
           decedent must be dismissed.

Fed. R. Civ. P. 25(a)(1). Rule 25 further provides,
           A motion to substitute, together with a notice of hearing, must be
           served on the parties as provided in Rule 5 and on nonparties as
           provided in Rule 4. A statement noting death must be served in the
           same manner. Service may be made in any judicial district.

Fed. R. Civ. P. 25(a)(3).
       In this case, Defendants' counsel has not served a statement noting death in

accordance with Rule 25. See Grant v. Witherspoon, 19-CV-2460 (PGG)(BCM), 2020

WL 71052, at *3 (S.D.N.Y. Jan. 3, 2020) 2 ("In order to trigger the 90-day period, the

statement must note the decedent's death, identify the successor(s) or representative(s)

who may be substituted in for the decedent, and be served upon any such successor or

representative in accordance with Fed. R. Civ. P. 4."). Thus, the 90-day period for filing

the substitution motion has not yet been triggered. But Plaintiff may still file his

substitution motion. Id. ("However, the filing and service of a valid suggestion of death

is not a precondition to the filing of a substitution motion.").

       Nonetheless, Plaintiff's letter, which the Court deems a motion to substitute under

Rule 25, is procedurally deficient since it has not been served on non-party Mrs. Penney,

as the representative of Lt. Penney's Estate, in accordance with Rule 4 of the Federal

Rules of Civil Procedure. See Crichlow v. Fischer, No. 12-cv-7774 (NSR), 2015 WL

678725, at *5 (S.D.N.Y. Feb. 17, 2015) ("Service of a motion to substitute on the

government's attorney after the death of a correctional officer is not effective service on



2
 Copies of unpublished opinions cited herein are included with the copy of this Order
being sent to Plaintiff.


                                               2
     Case 7:17-cv-00035-LMS Document 126 Filed 08/21/20 Page 3 of 3




the estate of an officer as a nonparty, in a civil rights action; personal service on the estate

representative is required."). Accordingly, Plaintiff's motion for substitution is denied

without prejudice to renewal or re-filing following service of the motion on Mrs.

Penney and the filing of proof of such service with the Court.

        Because Plaintiff is incarcerated and is proceeding in forma pauperis, Defendants'

counsel must provide the Court with Mrs. Penney's current address so that the Court may

order the U.S. Marshals Service to effect service on Plaintiff's behalf. In the alternative,

if Mrs. Penney agrees to being represented by Defendants' counsel, and Defendants'

counsel so informs Plaintiff and the Court, then Defendants' counsel can accept service

on behalf of Mrs. Penney, in which case Plaintiff shall serve the motion on Defendants'

counsel by mailing her a copy and file proof of such service with the Court.

Dated: August 21, 2020
       White Plains, New York

                                                        SO ORDERED,



                                                        ______________________________
                                                        Lisa Margaret Smith
                                                        United States Magistrate Judge
                                                        Southern District of New York

A copy of this order is being mailed to the Pro Se Plaintiff by Chambers.




                                               3
